Case 2:19-cr-00149-JDL Document 135 Filed 08/13/20 Page 1 of 5                     PageID #: 720




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                      )
                                              )
        v.                                    )       Crim No. 19-cr-149-JDL
                                              )
ERIC MERCADO                                  )


   GOVERNMENT’S SENTENCING MEMORANDUM ON ROLE ENHANCEMENT

        NOW COMES the United States of America, by and through counsel, Halsey B. Frank,

United States Attorney for the District of Maine, and Daniel J. Perry, Assistant United States

Attorney, and hereby submits the following sentencing memorandum on the issue of a Section

3B1.1 role enhancement. For the reasons outlined below, the Government contends the

Presentence Report correctly applied a four level enhancement for this defendant’s leadership role

in the criminal activity.

                                            ANALYSIS

Section 3B1.1 of the guidelines provides:

    Based on the defendant’s role in the offense, increase the offense level as follows:

        (a) If the defendant was an organizer or leader of a criminal activity that involved five or
        more participants or was otherwise extensive, increase by 4 levels.

        (b) If the defendant was a manager or supervisor (but not an organizer or leader) and the
        criminal activity involved five or more participants or was otherwise extensive, increase
        by 3 levels.

        (c) If the defendant was an organizer, leader, manager, or supervisor in any criminal
        activity other than described in (a) or (b), increase by 2 levels.

U.S. Sentencing Guidelines Manual §3B1.1.

        Comment Four to §3B1.1 sets forth numerous factors the court should consider. These

factors include:



                                                  1
Case 2:19-cr-00149-JDL Document 135 Filed 08/13/20 Page 2 of 5                       PageID #: 721




                •   the exercise of decision making authority;
                •   the nature of participation in the commission of the offense;
                •   the recruitment of accomplices;
                •   the claimed right to a larger share of the fruits of the crime;
                •   the degree of participation in planning or organizing the offense;
                •   the nature and scope of the illegal activity; and
                •   the degree of control and authority exercised over others.

            Comment Four also notes that “[t]here can, of course, be more than one person
            who qualifies as a leader or organizer of a criminal association or conspiracy.”
Id. cmt. n.4.

        In United States v. Arbour, 559 F.3d 50 (1st Cir. 2009), the First Circuit observed that “[i]n

order to invoke §3B1.1(a), a district court must make a finding as to scope-that the criminal activity

involved five or more participants or was otherwise extensive-and a finding as to status-that the

defendant acted as an organizer and leader of the criminal activity.” Id. at 53 (footnote and citation

omitted).

Scope of Criminal Activity

        In the present case, the criminal activity involved five or more participants who

conducted a pre-planned violent home invasion that involved a ruse to gain access to the house.

Nathan Rivera and Eric Mercado were the leaders of this criminal offense. The criminal activity

also involved Steven Hardy, the two women in the hot tub, the female who was the driver

to/from the home invasion, and the male who procured the firearms that were used in the crime.

Mercado’s Status in the Criminal Activity

        The facts show that Mercado was involved and responsible for all aspects of the crime

except identifying the target of the robbery. Nathan Rivera was the person familiar with the

victim but all the participants except Rivera were Mercado’s associates, not Rivera. The women

who went to the house as part of the ruse to get in the house were Mercado’s girlfriend/wife and

her work associate. Hardy was Mercado’s friend. The person who supplied the firearms was
                                                   2
Case 2:19-cr-00149-JDL Document 135 Filed 08/13/20 Page 3 of 5                    PageID #: 722



Mercado’s friend. Prior to the robbery, Mercado and Hardy were staying at that person’s

apartment in Lowell and that apartment was used by Mercado, Hardy, and Rivera to prepare for

the robbery. At this apartment, Mercado directed the owner of the apartment to retrieve the

previously stolen firearms which were later used by Mercado and Hardy during the failed

robbery. At this location, Mercado also recruited the driver who drove Mercado and Hardy to the

home invasion. After the robbery, Mercado demanded this driver to come get them

       Mercado and Rivera planned this robbery and text messages between Rivera and Mercado

in the days leading to the robbery reveal that they planned the robbery. Mercado’s role in

planning the robbery is apparent in a text Mercado sent Rivera prior to the robbery, in which

Mercado stated “I got everything planned just need to go over EVERYHTJB with you.”

       Mercado’s leadership role is evident in how the robbery was executed. Immediately prior

to entering the house, Rivera (inside the house) was communicating solely with Mercado who

was outside the house with Hardy. Upon entry, Mercado and Hardy both brandished firearms but

it was Mercado who took charge in interacting with the victim and ordering the victim out of the

hot tub. The video shows Mercado was the one controlling the scene during the commission of

the offense. Lastly, Mercado’s leadership role is reflected in the fact that the proceeds from the

robbery were to have been shared equally amongst Rivera, Mercado, and Hardy.

                                         CONCLUSION

       Defendant was a leader/organizer of a home invasion crew that involved at least seven

individuals – the five persons present during the robbery as well as the driver and the person

who obtained the firearms used in the robbery. The evidence shows that Defendant planned

the robbery, recruited accomplices, coordinated the procurement of the firearms used in the

robbery, recruited the driver and took the lead in executing the robbery. Defendant also was

supposed to receive 1/3 of the proceeds of the robbery.
                                                 3
Case 2:19-cr-00149-JDL Document 135 Filed 08/13/20 Page 4 of 5                   PageID #: 723




The scope of the criminal activity, and defendant’s status in that criminal activity, warrant a

four point enhancement under 3B1.1 (a).

                                                    HALSEY B. FRANK
                                                    UNITED STATES ATTORNEY


                                                     /s/ Daniel J. Perry
                                                    Daniel J. Perry
                                                    Assistant United States Attorney
                                                    U.S. Attorney’s Office
                                                    100 Middle Str., East Tower, 6th Flr.
                                                    Portland, ME 04101
                                                    (207) 780-3257
                                                    dan.perry@usdoj.gov




                                                4
Case 2:19-cr-00149-JDL Document 135 Filed 08/13/20 Page 5 of 5                 PageID #: 724




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


                           CERTIFICATE OF SERVICE


       I hereby certify that on August 13, 2020, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF, which will provide electronic notice of

such filing to all attorneys of record.


                                                    /s/ Daniel J. Perry
                                                    Daniel J. Perry
                                                    Assistant United States Attorney




                                              5
